Appellant has filed a proper appeal bond, accompanied by a certified copy of the judgment rendered in the court below, and the appeal will therefore be reinstated and now considered upon its merits.
It is alleged in the information and complaint that appellant slandered one Josephine Massai. The statement of facts presents the testimony of but one witness, who testified that appellant *Page 643 
came to his place of business on the morning of August 11, 1924, and said: "There is a bootlegging joint on one side of me and a whore house on the other." "I asked him what about it, and he said, 'You know that old lady Massai'. I said 'yes', and asked him if he wanted to file any complaint, and he said 'no'. Then he said, 'I am not going to put up with it any more, she is even sleeping with other men.' " There is nothing in the testimony to show that the "old lady Massai" referred to by the witness was Josephine Massai. No inferences will be indulged against one accused of crime. The State must make out its case by sufficient proof. Failure to prove the name of the alleged slandered female is fatal to a conviction. Humbard v. State, 21 Tex.Crim. App. 200.
We think the charge of the court correctly submitted the law of the case. We are not in accord with appellant's contention that the use of the language to the constable makes it a privileged matter.
For the error mentioned the judgment will be reversed and the cause remanded.
Reversed and remanded.